    Case 2:20-cv-00004-JRG Document 78 Filed 01/07/20 Page 1 of 8 PageID #: 747




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION


JOE ANDREW SALAZAR,

      Plaintiff,

      v.                                                   Civil Action No. 2:20-cv-4

AT&T MOBILITY LLC,                                         DEMAND FOR JURY TRIAL
SPRINT/UNITED MANAGEMENT
COMPANY, T-MOBILE USA, INC.,
AND CELLCO PARTNERSHIP D/B/A
VERIZON WIRELESS,

      Defendants

      and

HTC CORP., and HTC AMERICA, INC.,

      Intervenors.



PLAINTIFF JOE ANDREW SALAZAR’S ANSWER AND REPLY TO HTC CORP. AND
           HTC AMERICA, INC.’S COMPLAINT IN INTERVENTION

           Plaintiff/Counterclaim-Defendant Joe Andrew Salazar (“Salazar”) files this Answer and

Reply to Intervenors HTC Corporation (“HTC Corp.”) and HTC America, Inc. (“HTC

America”) (collectively, the “HTC Companies”)’s Complaint in Intervention (“Complaint”)

(Dkt. No. 70) and in response thereto shows as follows:

                                              PARTIES 1



1
  All headings and titles repeated herein are taken from the HTC’s Companies’ Complaint and are
included in this Answer for purposes of clarity only. To the extent any allegations are separately made by
the HTC Companies in those headings or titles, those allegations, including any characterizations
contained or implied in any of those headings or titles in the Complaint, are denied.



                                                    1
 Case 2:20-cv-00004-JRG Document 78 Filed 01/07/20 Page 2 of 8 PageID #: 748




       1.       Salazar admits that HTC Corp. is a corporation organized and existing under the

laws of Taiwan. Salazar lacks knowledge or information sufficient to form a belief about the

truth of the remaining allegations contained in paragraph 1, and on that basis Salazar denies the

allegations.

       2.       Salazar admits that HTC America is a corporation organized and existing under

the laws of Washington. Salazar lacks knowledge or information sufficient to form a belief

about the truth of the remaining allegations contained in paragraph 2, and on that basis Salazar

denies the allegations.

       3.       In response to the allegations contained in paragraph 3 of the Complaint, Salazar

admits the allegations.

                                JURISDICTION AND VENUE

       4.       In response to the allegations contained in paragraph 4 of the Complaint, Salazar

admits the allegations.

       5.       In response to the allegations contained in paragraph 5 of the Complaint, Salazar

admits that the Court has personal jurisdiction over him. The remaining allegations of paragraph

5 are denied.

       6.       In response to the allegations contained in paragraph 6 of the Complaint, Salazar

admits the allegations.

                                 FACTUAL BACKGROUND

       7.       In response to the allegations contained in paragraph 7 of the Complaint, Salazar

admits that he has brought an infringement suit against AT&T Mobility LLC, Sprint/United

Management Company, T-Mobile USA, Inc., and Cellco Partnership d/b/a/ Verizon Wireless.

Salazar further says that paragraph 7 states legal conclusions to which no response is required.




                                                2
 Case 2:20-cv-00004-JRG Document 78 Filed 01/07/20 Page 3 of 8 PageID #: 749




To the extent that a response is required, the allegations of paragraph 7 of the Complaint are

denied.

          8.    In response to the allegations contained in paragraph 8 of the Complaint, Salazar

admits that he alleged in Civil Action No. 2:16-cv-1096-JRG that he is the owner of all rights,

title and interest in and to United States Patent No. 5,8082,467. Salazar further says that

paragraph 8 states legal conclusions to which no response is required. To the extent that a

response is required, the allegations of paragraph 8 of the Complaint are denied.

          9.    In response to the allegations contained in paragraph 9 of the Complaint, Salazar

admits that he alleged in Civil Action No. 2:16-cv-1096-JRG that HTC Corp. “directly

infringe[s] and induces others to infringe at least claims 1-7, 10, 14, 17, 23, 26-32, 34 of the ’467

Patent in the United States by offering for sale and selling smartphone products including but not

limited to HTC One M7, HTC One M8, and HTC One M9.” Salazar further says that paragraph

9 states legal conclusions to which no response is required. To the extent that a response is

required, the allegations of paragraph 9 of the Complaint are denied.

          10.   In response to the allegations contained in paragraph 10 of the Complaint, Salazar

says that paragraph 10 states legal conclusions to which no response is required. To the extent

that a response is required, the allegations of paragraph 10 of the Complaint are denied.

          11.   In response to the allegations contained in paragraph 11 of the Complaint, Salazar

says that paragraph 11 states legal conclusions to which no response is required. To the extent

that a response is required, the allegations of paragraph 11 of the Complaint are denied.

          12.   In response to the allegations contained in paragraph 12 of the Complaint, Salazar

says that paragraph 12 states legal conclusions to which no response is required. To the extent

that a response is required, the allegations of paragraph 12 of the Complaint are denied.




                                                 3
 Case 2:20-cv-00004-JRG Document 78 Filed 01/07/20 Page 4 of 8 PageID #: 750




       13.     In response to the allegations contained in paragraph 13 of the Complaint, Salazar

says that paragraph 13 states legal conclusions to which no response is required. To the extent

that a response is required, the allegations of paragraph 13 of the Complaint are denied.


                                           COUNT I
                   Declaratory Judgment Of Noninfringement Of The ’467 Patent

       14.     Salazar realleges and hereby incorporates by reference all preceding responses

previously made herein and by way of further response states:

       15.     In response to the allegations contained in paragraph 15 of the Complaint, Salazar

denies the allegations.

       16.     In response to the allegations contained in paragraph 16 of the Complaint, Salazar

denies the allegations.

       17.     In response to the allegations contained in paragraph 17 of the Complaint, Salazar

denies the allegations.

       18.     In response to the allegations contained in paragraph 18 of the Complaint, Salazar

denies the allegations.

       19.     In response to the allegations contained in paragraph 19 of the Complaint, Salazar

denies the allegations.


                                       COUNT II
                   Declaratory Judgment Of Invalidity Of The ’467 Patent

        20.    Salazar realleges and hereby incorporates by reference all preceding responses

previously made herein and by way of further response states:

        21.    In response to the allegations contained in paragraph 21 of the Complaint, Salazar

denies the allegations.




                                                4
 Case 2:20-cv-00004-JRG Document 78 Filed 01/07/20 Page 5 of 8 PageID #: 751




        22.    In response to the allegations contained in paragraph 22 of the Complaint, Salazar

denies the allegations.

        23.    In response to the allegations contained in paragraph 23 of the Complaint, Salazar

denies the allegations.

        24.    In response to the allegations contained in paragraph 24 of the Complaint, Salazar

denies the allegations.


      SALAZAR’S ANSWER TO THE HTC COMPANIES’ PRAYER FOR RELIEF

       25.     In response to the non-numbered paragraph of the Complaint titled “Prayer for

Relief,” including subparts a. through d., wherein the HTC Companies state the relief they seek

by way of their Complaint, Salazar denies that the HTC Companies are entitled to recover any

relief whatsoever against Salazar in this action, either as set forth in subparts a. through d. of the

“Prayer for Relief,” or as otherwise requested in the Complaint.


  SALAZAR’S ANSWER TO THE HTC COMPANIES’ DEMAND FOR JURY TRIAL

        26.    In response to the non-numbered paragraph of the Complaint titled “Demand for

Jury Trial”, Salazar states that the HTC Companies’ request for a jury trial does not require an

admission or denial. Salazar has also demanded a jury trial pursuant to Rule 38 of the Federal

Rules of Civil Procedure on all issues so triable. To the extent that any allegations are included

in the HTC Companies’ Demand for Jury Trial, Salazar denies these allegations.


    SALAZAR’S DEFENSES IN REPLY TO THE HTC COMPANIES’ COMPLAINT

        27.    Further answering the allegations contained in the HTC Companies’ Complaint,

Salazar restates and incorporates his responses to all foregoing paragraphs as set forth above as

though fully set forth and repeated herein and, without assuming any burden that Salazar would



                                                  5
 Case 2:20-cv-00004-JRG Document 78 Filed 01/07/20 Page 6 of 8 PageID #: 752




not otherwise have in defending against the claims for relief and defenses alleged by the HTC

Companies’ Complaint and without admitting or acknowledging that Salazar bears the burden of

pleading, the burden of coming forward with evidence or the ultimate burden of proof on any

issue that would otherwise rest on the HTC Companies, separately asserts the following

affirmative defenses, denials, pleas in bar, matters of avoidance or other defenses in reply:

        28.     Salazar states that the claims of the ‘467 Patent are not invalid.

        29.     Salazar states that the HTC Customers have infringed the claims of the ‘467

Patent, and the HTC phones (at least the HTC One M7, HTC One M8, and HTC One M9)

practice each and every claim element of the claims asserted in Salazar’s complaint against the

HTC Customers. See Dkt. No. 3.

        30.     Salazar states that this is not an “exceptional” case within the meaning of 35

U.S.C. § 285.

        31.     Salazar states that to the extent a final judgment is reached in Salazar v. HTC

Corp., Civil Action No. 2:16-cv-1096-JRG, the HTC Companies are estopped from raising any

invalidity arguments relating to the ‘467 Patent that were raised in that case.

        32.     Salazar states that each purported allegation asserted by the HTC Companies fails

to state a claim for relief upon which relief may be granted and/or fails to plead the allegations

with sufficient particularity.

                                  RESERVATION OF RIGHTS

        33.     In addition to the responses set forth above, Salazar expressly reserves the right to

amend or supplement his Answer to the Complaint in order to allege or assert any other defenses

or affirmative defenses, either at law or equity, available under Rule 8 or Rule 12 of the Federal

Rules of Civil Procedure or the applicable substantive law, that may now exist or that may




                                                  6
 Case 2:20-cv-00004-JRG Document 78 Filed 01/07/20 Page 7 of 8 PageID #: 753




become known or available in the future in the event that further investigation indicates that such

defenses or affirmative defenses would be appropriate to assert; or to delete or withdraw any

previously asserted defenses or affirmative defenses as may become necessary after a reasonable

opportunity for discovery during the course of the litigation.

                                     PRAYER FOR RELIEF

       WHEREFORE, Salazar respectfully demands judgment against the HTC Companies

dismissing the Complaint in its entirety with prejudice, for an award of attorney’s fees and costs

against the HTC Companies, and for such other and further relief, not inconsistent herewith, as

the Court deems suitable and just.

       Dated: January 7, 2020

                                                      Respectfully submitted,

                                                      /s/Geoff Culbertson
                                                      Geoffrey Culbertson
                                                      TX Bar No. 24045732
                                                      gpc@texarkanalaw.com
                                                      Kelly Tidwell
                                                      TX Bar No. 20020580
                                                      kbt@texarkanalaw.com
                                                      PATTON, TIDWELL &
                                                      CULBERTSON, LLP
                                                      2800 Texas Boulevard
                                                      Texarkana, Texas 75503
                                                      Telephone: 903-792-7080
                                                      Fax: 903-792-8233

                                                      Dariush Keyhani (Lead Attorney)
                                                      District of Columbia Bar No. 1031500
                                                      (pro hac vice)
                                                      Frances H. Stephenson
                                                      New York registration No. 5206495
                                                      (pro hac vice)
                                                      Keyhani LLC
                                                      1050 30th Street NW
                                                      Washington, DC 20007



                                                 7
 Case 2:20-cv-00004-JRG Document 78 Filed 01/07/20 Page 8 of 8 PageID #: 754




                                                    Telephone: (202) 748-8950
                                                    Fax: (202) 318-8958
                                                    dkeyhani@keyhanillc.com
                                                    fstephenson@keyhanillc.com

                                                    Attorneys for Plaintiff




                               CERTIFICATE OF SERVICE


       The undersigned certifies that the foregoing document was filed electronically in

compliance with the Federal Rules of Civil Procedure. All other counsel of record not deemed to

have consented to electronic service were served with a true and correct copy of the foregoing by

U.S. Mail, CMRRR on this 7th day of January, 2020.


                                                    /s/Geoff Culbertson
                                                    Geoffrey Culbertson




                                               8
